Citation Nr: 1756263	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  08-28 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Counsel



INTRODUCTION

The Veteran had active service from September 1991 to September 1994 and from June 2004 to December 2005.  

This matter comes to the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This matter was previously remanded by the Board in December 2011, July 2014, September 2015, and March 2017 for additional development.  The case has been returned to the Board for further consideration.


FINDING OF FACT

The Veteran is not precluded from securing or following a substantially gainful occupation due to his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for a TDIU rating have not been met for any period on appeal.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist with respect to the issues adjudicated herein.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

The Board notes that in the March 2017 remand, the Board sought additional verification of the Veteran's employment history and past income information.  Specifically, the Veteran was directed to submit an additional TDIU application reflecting all his past employment, including with CSX, as a postal carrier, and as a garbage truck driver, as well as to provide proof of his annual salary during the appeal period, including from salary statements, wage receipts, W-2s, and/or tax returns.  The Board, in the remand, informed the Veteran that he is responsible for providing pertinent evidence in his possession and that without such information, the Board is unable to determine that the Veteran's employment has not been substantially gainful."  

Thereafter, the Veteran submitted an additional TDIU application; however, he has not submitted objective proof of his annual salary as requested.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist a claimant, not a duty to prove his or her claim while the claimant remains passive).  As such, the Board finds that the previously requested development has been completed to the extent possible and the matter is properly returned to the Board for further adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  

II.  TDIU  

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2017).  There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a).  Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  
The United States Court of Appeals for Veterans Claims (CAVC) has indicated that the unemployability question, or the veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and that the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In reaching a decision, it is necessary that the record reflect some factor, which takes the case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2017); Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

The Veteran is service-connected for posttraumatic stress disorder (PTSD) (rated as 70 percent disabling from June 25, 2007), a lumbar spine disability (rated as 10 percent disabling from June 25, 2007), and a left shoulder disability (rated as 10 percent disabling from June 25, 2007).  Based upon the above, the Veteran's combined disability rating of 80 percent from June 25, 2007 meets the schedular criteria for a TDIU rating for the entire period on appeal.  See 38 C.F.R. § 4.16(a).  However, as discussed below, the Board finds that the probative evidence of record does not document that the Veteran was precluded from securing or following a substantially gainful occupation due to his service-connected disabilities for any period on appeal, and thus, a TDIU rating is not warranted.  

In the Veteran's initial TDIU application, submitted in May 2013, he reported that his service-connected PTSD, back, and left shoulder disabilities prevented him from working, that he had completed high school, and that he had last worked full-time in May 2007.  A subsequent TDIU application, submitted in September 2014, asserted that he was unable to work due to his PTSD and back pain; therein, he stated that he last worked full-time in November 2010 for CSX but that from September 2004 to November 2010 he worked "60+" hours per week.  Information provided by CSX that same month confirms that the Veteran began employment in February 2004 and that he was on medical leave from November 2010.  

An October 2014 VA opinion found that the Veteran's service-connected left shoulder disability did not result in any functional impact upon his ability to work; however, the examiner found that the Veteran's service-connected lumbar spine disability did result in functional impact upon his ability to work in that he experienced pain with prolonged standing.  The examiner further noted that the Veteran currently worked at a desk job with CSX and did part-time postal delivery.  

Additionally, in an October 2014 VA opinion, the examiner wrote that the Veteran reported he had tried to go to college at Cleveland State but dropped out after one year because he could not concentrate and had been placed on academic probation.  He also reported he had been an engineer and stopped working in 2010 but that he had tried to work part-time as a bus driver and rafting trips.  He reported he had done carpentry for the last 12 months on a part-time basis, and "contract mail delivery route," which he reported "as I get called to do that, I will do that."  Regarding the Veteran's service-connected PTSD, the examiner noted that the Veteran was able to work part-time in a limited fashion; however, the examiner stated that the Veteran was increasingly compromised in being able to effectively engage in work activity due to pain and difficulty.  Ultimately, the examiner opined that the Veteran's anger and PTSD-related reactivity would likely contribute to more work-related problems and that it was not currently likely that he could successfully engage in full-time employment due to his PTSD symptoms.  

Upon VA examination in February 2016, the Veteran reported that limited work activity could have positive contributions; however, his biggest obstacle was back pain and increased emotional/physiological reactivity around other people.  The examiner stated that the Veteran could handle potential work conditions by being left alone to work on his own time and under his own conditions; however, the examiner concluded that practically speaking, the Veteran was severely impaired in coping with the normal demands of full-time employment and any position that would involve working with others or following directions.  In sum, the examiner concluded that the Veteran's primary-disabling PTSD and exacerbated frustration problems related to chronic back pain impaired his ability to secure or maintain full-time gainful employment.  

Notably, the most recent March 2017 Board remand sought additional verification of the Veteran's employment history and past income information.  Specifically, he was directed to submit an additional TDIU application reflecting all his past employment, including with CSX and as a postal carrier and garbage truck driver, as well as provide proof of his annual salary throughout the appeal period, including from salary statements, wage receipts, W-2s, and/or tax returns.  

Thereafter, the Veteran submitted a TDIU application in April 2017 that stated that he last worked full-time for CSX in January 2007; he also reported subsequent part-time work from June to July 2010 as a mail truck driver and garbage truck driver for six hours per week with a monthly income of $240, but stated that he lost his job due to illness.  He indicated he had completed high school and denied any other education or training before being too disabled to work.  

In June 2017, information provided by CSX indicated that the Veteran was employed from February 2004 to October 2015 as a laborer, but that he worked less than full-time beginning in January 2007 and went on extended medical leave in November 2010, after which he did not work.  An August 2017 supplemental statement of the case notes that VA was unable retrieve clear and adequate contact information regarding the Veteran's reported postal carrier and garbage truck driver positions and that VA was unable to verify this employment.  

In September 2017, the Veteran reported that he had tried working on a contract basis as a mail carrier and a garbage truck driver; however, he could not handle the bouncing around and getting in and out of a vehicle due to his service-connected back disability, or being around other people due to his service-connected PTSD.  He requested VA to contact him regarding these part-time positions, but did not provide any further information.  Regarding his previous income, he stated that his income from 2007 to 2009 was less than $20,000 while working part-time for CSX, but that he did not have tax returns from 2010 forward as he had no additional income except for his VA disability.  Additionally, he contested the October 2014 VA examiner's documentation that he was working a desk job at CSX at that time; rather, he stated that CSX had wanted him to work at a desk job at the time.  

Although the Board has considered the Veteran's lay reports regarding his prior employment, as well as the additional employment information provided by CSX, the conflicting information and prior statements made by the Veteran regarding his employment at various times throughout the appeal period lowers the probative value afforded to his lay statements in the context of his appeal for a TDIU rating.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Additionally, the Veteran had told a VA examiner at an October 2014 VA examination that he had gone to college for one year and then dropped out after being unable to focus and put on academic probation.  However, in his 2017 TDIU application, he reported completing high school and checked "no" to having any other education, which contradicts what he told the October 2014 examiner.  The Veteran signed this form, which includes a reminder that facts reported in this form fall under penalty of perjury.  Moreover, even with consideration of his September 2017 statement, the Board finds it significant that the Veteran has failed to fully cooperate in the development of his claim in that he has not provided the requested information regarding proof of his annual salary from 2008 to the present.  See Wood, 1 Vet. App. at 193.  At the two October 2014 VA examinations for the back and the psychiatric disorder, the Veteran reported working since 2010.  The Veteran was informed in the March 2017 remand from the Board that without such information, the Board would be unable to determine that the Veteran's employment has not been substantially gainful.  

As such, following a review of the evidence of record, including as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to a TDIU rating.  While the Board acknowledges that VA opinions of record, which document some functional impairment upon the Veteran's ability to work as a result of his service-connected PTSD and back conditions, the Veteran has provided conflicting employment information, conflicting education information, and has failed to provide requested salary information, which would assist the Board in making an informed determination.  Additionally, it is clear that some of the opinions about the Veteran being unable to work are based on statements the Veteran made to the examiners, whose credibility the Board finds is lacking due to the contradictory facts he has provided throughout the appeal.  As such, the Board finds the Veteran's lay reports to be of significantly diminished probative value in the context of his appeal for a TDIU rating.  Moreover, given the evidence of record, the Board cannot conclude that the Veteran has been precluded from securing or following a substantially gainful occupation due solely to his service-connected disabilities for the period on appeal.  As the preponderance of evidence weighs against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim is denied.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A TDIU rating is denied for the entire period on appeal.  




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


